Citation Nr: 1030968	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for cervical spine 
disability.

5.  Whether new and material evidence has been received to reopen 
a claim for service connection for keloid scarring.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and January 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

This case was also developed for claims of service connection for 
back and bilateral knee disability.  However, service connection 
was granted for these disabilities in a January 2007 rating 
action, which is a substantial grant of the benefit sought.  
Though the Veteran filed a notice of disagreement (NOD) in 
February 2007, later that month, he clarified the issues, he 
wished to appeal, which are listed on the title page.  He also 
indicated that he was satisfied with his appeal regarding the 
grant of service connection for bilateral knee and lumbar spine 
disabilities.  

Statements by the representative in a July 2010 Written 
Brief Presentation could be construed as raising new 
claims for an increased rating for back and knee 
disability and a total rating based on individual 
unemployability due to service connected disabilities 
(TDIU).  However, these matters have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ), and they are 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

The Veteran contends that he has submitted new and material 
evidence to reopen a claim for service connection for keloid 
scars in the back of the scapular region.  In December 1989, the 
RO, in pertinent part, denied service connection for keloid 
scarring.  Because the Veteran did not appeal the RO's December 
1989 decision denying his service connection claim, that decision 
is final and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.1103.  So there has to be new and material evidence to reopen 
this claim to warrant further consideration of it 
on its underlying merits.  38 C.F.R. § 5108; 38 C.F.R. § 3.156.

Irrespective of what the RO determined, the Board must make the 
determination of whether there is new and material evidence to 
reopen this claim, before proceeding further, because this 
initial determination affects the Board's jurisdiction to 
adjudicate the claim on its underlying merits.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's previously 
and finally denied claims) and VAOPGCPREC 05-92 (March 4, 1992).  
If the Board determines there is no new and material evidence, 
that is where the analysis must end, and what the RO determined 
in this regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

Under 38 C.F.R. § 3.159(b), VA is required to notify the 
Appellant of the evidence necessary to establish his claim.  And 
as the U. S. Court of Appeals for Veterans Claims (Court/CAVC) 
clarified in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
to this end, for petitions to reopen previously denied, 
unappealed claims, VA must notify the Veteran of the elements of 
his claim and of the definition of "new and material evidence."  
Kent also requires that VA give the Veteran notice of precisely 
what evidence is necessary to reopen the claim, depending upon 
the basis of the previous denial.  

The RO sent the Veteran a letter in July 2005 indicating he 
needed to submit new and material evidence to reopen his claim, 
also defining new and material evidence, and indicating his claim 
previously had been denied in the 1989 decision because his 
disability existed prior to military service.  Therefore, 
according to the letter, the evidence he submits must relate to 
this fact.  VA's Office of General Counsel has issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would overcome 
the prior deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006).  This letter did not mention 
that he needed to show that his preexisting disability was 
aggravated by military service.  So additional VCAA notice is 
needed to comply with Kent.

The Veteran also claims that he has bilateral shoulder and 
cervical spine disabilities that had their onset during military 
service.  The service treatment records (STRs) show that he 
received medical care for shoulder complaints in 1978.  In August 
1979, he was also seen after a diving board incident in which he 
complained of back pain.  The Veteran claims that this was the 
onset of his current cervical spine disability.  

Post service VA outpatient records dated in April 2004 show that 
he complained of shoulder pain.  The X-ray study revealed a 
cervical spine disability.  Moreover, a September 2007 VA X-ray 
report showed mild degenerative changes of the shoulders.  In 
light of inservice treatment for shoulder complaints, the 
reported diving incident, and current diagnoses regarding 
cervical spine and bilateral shoulder disabilities, VA 
examination and opinion is needed.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 
C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).

The Veteran also claims that he has a psychiatric disability as a 
result of his military service to include PTSD and depression.  
The record contains several psychiatric diagnoses including 
depression, schizoaffective disorder, and polysubstance abuse.  
He claims that his psychiatric disability is secondary to his 
service connected disabilities.  VA examination and opinion is 
also needed in regard to this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the veteran of the 
evidence and information necessary to reopen 
the claim; (2) notifies the veteran of the 
reasons for the December 1989 denial (it was 
determined that the keloid scarring pre-
existed service and was not aggravated 
therein); and (3) notifies the veteran of 
what specific evidence would be required to 
substantiate the element or elements needed 
to grant the veteran's service connection 
claim (i.e., evidence establishing that 
keloid scarring had its onset or increased 
in severity during active duty).  This 
notice is outlined by the Court in Kent, 
supra.  

2.  Schedule the Veteran for appropriate VA 
examination(s) to determine the nature and 
etiology of his cervical spine and bilateral 
shoulder disabilities.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical and other 
history.

For any shoulder or cervical spine 
disability identified, the examiner should 
indicate whether it is as likely as not 
(fifty percent probability or greater) 
related to the Veteran's period of active 
duty, including the history of the diving 
accident in service.  The examiner must 
discuss the rationale of any opinion 
rendered, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.  

3.  Schedule the Veteran for a VA mental 
health examination to determine the nature 
and etiology of any psychiatric disability 
exhibited.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical and other history.  

For any psychiatric disability identified, 
the examiner should indicate whether it is 
as likely as not (fifty percent probability 
or greater) related to the Veteran's period 
of active duty and/ or his service-connected 
disability.  If the psychiatric disability 
is aggravated by service-connected 
disability, the measurable degree of 
psychiatric impairment due to service-
connected disability should be specified.  
The examiner must discuss the rationale of 
any opinion rendered, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  

4.  Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit sought 
on appeal, for which a NOD has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



